Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

				 Information Disclosure Statement (IDS)
An applicant’s duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant data from which he/she is presumed to have been able, with his/her expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work.” Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to “bury” it within other disclosures of less relevant prior art. See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992);  Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. etai, 175 U.S.P.Q. 260, 272 (S.D. FI. 1972). It is unreasonable for Examiner to review all of the cited references thoroughly. By signing the accompanying 1449 forms. Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.
	Examiner notes that Therasense, Inc. v. Becton, Dickinson and Co., 649 F.3d 1276 (Ct. App. 2011) (en banc) has significantly restricted the infringement defense of inequitable conduct. A defendant must show that the patent in question would not have been issued but for undisclosed information, and that the patentee had the intent to deceive. Examiner suggests that future Information Disclosure Statements cite only the most relevant/inclusive references or portions thereof.

	

Claims Cancelled
Claims 1-11 and 22-35 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 12-17, 21, 36-39, 42-46 and 49, as best understood, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Rajan et al (US 2007/0204075), Averbuj et al (US 2005/0257109)  Tsern (US 2007/0070669), and Solomon et al (10,489,314).

a printed circuit board (PCB) including a connector that fits into a corresponding slot connector of the computer system whereby the memory module is operatively coupled to the system memory controller of the computer system via the system memory bus (Fig. 4, paras. [0054] and [0057], the computer platform 400 includes a system 420.  The system 420 includes a memory interface 421, logic for retrieval and storage of external memory attribute expectations 422, memory.... The computer platform 400 may be comprised of wholly separate components, namely a system 420 (e.g. a motherboard, etc.), and memory circuits 410 (e.g. physical memory circuits, etc.).  In addition, the computer platform 400 may optionally include memory circuits 410 connected directly to the system 420 by way of one or more sockets).
memory devices mounted on the PCB and the memory devices having address and control ports and data ports (Fig. 4, paras. [0054] and [0057],… Similarity, the interface circuit 470 may include several memory-facing interfaces (e.g. memory address signal interface 475, a memory control signal interface 476, a memory clock signal interface 477, a memory data signal interface 478, etc.);
a control circuit mounted on the PCB and coupled to the connector, the data module, and address and control ports of the memory devices (Fig. 4, para. [0054], [0057], interface circuit electrically disposed between the system 420 and the physical memory circuit 410.  The interface circuit 470 may include several system-facing interfaces (e.g. a system address signal interface 471, a system control signal interface 472, a system clock signal interface 473, a system data signal interface 474, etc.).  (Paras. [0058]-[0059], still yet the interface circuit 470 may include emulation logic 480.  The emulation logic 480 may be operable to receive and optionally store electrical signal (e.g., logic levels, commands, signals, protocol sequences, 
Rajan et al do not specifically disclose a data module coupled to the data ports of the memory devices and to the connector, the data module including a plurality of data handlers; and
wherein, during a normal memory read or write operation, the control circuit is configurable to receive system address and control signals from the system memory controller via the connector and to output registered memory address and control signals for the normal memory read or write operation, and each respective data handler of the data module is configurable to propagate respective read or write data signals associated with the normal memory read or write operation between a respective n-bit-wide segment of the memory devices and a respective n-bit-wide segment of the system memory bus, the respective read or write data signals being output or received by at least one memory device in the respective n-bit-wide segment of the memory devices in response to the registered memory address and control signals; and
wherein, during testing of the memory module, the control circuit is configurable to output test address and control signals, the each respective data handler of the data module is configurable to isolate data paths from the memory controller to the respective n-bit-wide segment of the memory devices and to output respective test data signals to the respective segment of the memory devices based on information received from the control circuit, and the respective test data signals including test data to be received by and written into one or more memory devices in the respective segment of the memory devices in response to the test address and control signals from the control circuit.
However, Averbuj et al disclose a data module coupled to the data ports of the memory devices and to the connector, the data module including a plurality of data handlers in respective physically separate integrated circuit packages mounted on respective portions of the 
wherein, during a normal memory read or write operation, the control circuit is configurable to receive system address and control signals from the system memory controller via the connector and to output registered memory address and control signals for the normal memory read or write operation, and each respective data handler of the data module is configurable to propagate respective read or write data signals associated with the normal memory read or write operation of the memory devices and the system memory bus, the respective read or write data signals being output or received by at least one memory device of the memory devices in response to the registered memory address and control signals ((Fig. 5, para. [0041], sequencer 8A includes a command parser (CMD PARSER) 30 that receives command data (CMD_DATA) from BIST controller 4.  Command parser 30 processes the received command to identify the specified operation); (Para. [0042], command parser 30 may 
wherein, during testing of the memory module, the control circuit is configurable to output test address and control signals, the each respective data handler of the data module is configurable to isolate data paths from the memory controller to the memory devices and to output respective test data signals to the respective segment of the memory devices based on information received from the control circuit, and the respective test data signals including test data to be received by and written into one or more memory devices in the respective segment of the memory devices in response to the test address and control signals from the control circuit ((Fig. 6, para. [0048], memory interface 41 includes a layer of multiplexers 45, 46 that isolates the memory module 12 from normal functionality when electronic device 2 is operating in BIST mode.  In particular, under normal operating conditions, BIST enable (BIST_EN) is de-asserted, causing multiplexers 45, 46 to select the address/control signals (ADDR/CTRL) and data signals (DATA), e.g., as provided by a programmable processor.  When electronic device 2 is operating in BIST mode, however, the BIST enable signal causes multiplexers 45, 46 to select the BIST address/control singals (BIST_ADDR/CTRL) an d the test data provided by a respective higher-level sequencer.  In this manner, the sequence controls multiplexers 45, 46 of memory interface 41 to selectively isolate the respective memory module, thereby allowing BIST algorithms to be applied to that memory module);  (para. [0049], memory interface 41 further 
Therefore, it would have been obvious to a person of ordinary skilled in the art to implement the teaching of Rajan et al with the data module that include a plurality of data handlers that can operate during the normal memory read or write operation and during testing of the memory module as taught by Averbuj et al in the teaching of Rajan et al so that data module having a plurality of data handlers can operate in a normal mode for memory reading or writing operation and in test mode for testing of the memory module by isolating the memory modules from address and data lines used during normal operation. 
 Rajan et al and Averbuj et al do not disclose that the plurality of data handlers in respective physically separate integrated circuit packages mounted on respective portions of the PCB and coupled to respective n-bit-wide segments of the memory devices,.  
However, Tsern discloses, para. [0051], Fig. 9A, illustrates a top view of a memory module topology including a plurality of integrated circuit memory devices and a plurality of integrated circuit buffer devices coupled to a connector interface. In an embodiment memory module 900 includes a substrate 910 having a standard dual in-line memory module (“DIMM”) form factor or other module form factor standards.  In alternate embodiments, substrate 910 
Rajan et al, Averbuj et al and Tsern do not disclose that the memory devices organized in one or more N-bit-wide ranks and n-bit-wide segments memory devices.   However, Solomon et al disclose memory devices organized in one or more N-bit-wide ranks (claim 15, col. 45, lines 4-5, memory devices mounted on the printed circuit board and arranged in a plurality of N-bit wide ranks; and col. 2, lines 46-52, for example, a memory module in which each rank of the memory module is 64 bits wide is described as having an “x64” organization); and n-bit-wide segments memory devices (col. 2, line 5, with each memory location having a width of 8 bits).  Therefore, it would have been obvious to a person of ordinary skill in the art to implement the teaching of Rajan et al, Averbuj et al and Tsern with the memory devices mounted on the printed circuit board and arranged in a plurality of N-bit wide ranks); and n-bit-wide segments memory devices (col. 2, line 5, with each memory location having a width of 8 bits) as taught by 

As per claims 13, 37 and 44, the teaching of Rajan et al, Averbuj et al, Tsern and Solomon have been discussed above.  Averbuj et al further disclose wherein, during testing of the memory module:
the control circuit is configurable to output verification address and control signals (Fig. 6); 
the one or more memory devices are configurable to output respective verification data signals in response to the verification address and control signals (Fig. 6); and

the each respective data handler of the data module is configurable to receive the respective verification data signals, to compare respective verification data in the respective verification data signals with expected data, and to output comparison results (Fig. 6, para. [0053], comparator 48 that determines whether the data (RAM_Dout) read from the memory module 12 equals the data last written to that address of the memory module as expected.  When the comparison fails, i.e., when the data read from the memory module 12 does not equal the previously written data, comparator 48 asserts the BIST-FAIL signal to indicate that a memory error has been detected).

As per claims 14, 38 and 45 the teaching of Rajan et al, Averbuj et al, Tsern and Solomon et al have been discussed above.   They do not disclose wherein the expected data are stored in the each respective data handler.


As per claims 15-17, 39 and 46, Solomon et al further disclose n = 8 (col. 2, line 5); and N = 64 or 72 (column 2, lines 46-52); 
wherein the memory devices are dynamic random access memory devices, wherein each memory device is 8-bit-wide, and wherein the at least one memory device includes one respective memory device in one of the one or more ranks (col. 2, lines 6-11, and lines 46-52); and
wherein the memory devices are dynamic random access memory devices, wherein each memory device is 4-bit-wide, and wherein the at least one memory device includes two respective memory devices in one of the one or more ranks (claims 18 and 19).

As per claims 21, 42 and 49, Averbuj et al further disclose wherein the memory module is operable at an operational speed according to a system clock, wherein the at least one respective memory device is configurable to output or receive the respective data signals at the operational speed in response to the registered memory address and control signals, and wherein the each respective data handler is configurable to output the respective test data signals at the operational speed in response to a write command from the control circuit (para. [0030]).

Claims 19-20, 41 and 48, as best understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rajan et al (US 2007/0204075), Averbuj et al (US 2005/0257109)  Tsern (US 2007/0070669), and Solomon et al (10,489,314) as applied to claims 12-17, 21, 36-39, 42-46 and 49 above, and further in view of Lepejian et al (6,011,748).

However, Lepejian et al the above missing part (col. 4, lines 63-67 and col. 5, lines 1-4, a method of testing a semiconductor device using a BIST circuit, the device including plural memories each having a matrix of addresses, the method including selecting a first address in a first memory by independently selecting a first row and a first column of the first address, selecting a second address in a second memory by independently selecting a second row and a second column of the second address, and applying test signal to the two addresses.  Col. 5 lines 19-25, when plural memories are tested contemporaneously, the test signal may be delayed in order to apply the signal to the memories substantially simultaneously.  Therefore, it would have been obvious to a person of ordinary skill in the art to implement the teaching of Rajan et al, Averbuj et al, Tsern and Solomon et al with the teaching of Lepejian et al in the teaching of Rajan et al, Averbuj et al, Tsern and Solomon et al so that the data module can includes first and second data handlers in first and second integrated circuit packages, respectively, wherein, during the normal memory read or write operation, the first integrated circuit package is configurable to propagate first data signals between a first n-bit-wide portion of the memory devices and a first n-bit-wide segment of the system memory bus, and the second integrated circuit package is configurable to propagate second data .

Claim Objections
Claims 18, 40 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

References Cited by Examiner
2007/0297397 (Coteus et al), disclose memory systems that include a memory controller; a memory bus terminator, a high speed memory bus that interconnects the memory controller, the memory bus terminator, and at least one memory module.
2008/0104352 (Barham et al), disclose an activity model is generated at a computer.  The activity model may be generated by monitoring incoming and outgoing data in the computer.
7,168,005 (Adams et al), disclose a microcode programmable BIST circuit and method for testing a multipored memory via multiple ports, either simultaneously or sequentially, as directed by a microcode instruction word.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung M. Chung whose telephone number is (571)272-3818.  The examiner can normally be reached on Monday-Friday from 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111